‘ Case 5:20-cv-00054-JD Document 2 Filed 01/16/20 Page 2 of 6

AO 440 (Rev. 02/09) Summons in a Civil Action (Page 2)

Civil Action No. CIV-20-54-JD

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summons for (name of individual and title, if any) ria 4 Gro Stn
was received by me on (date) “2- [8-265 22 :

(¥ I personally served the summons on the individual at (place) 2a Gk Gal ee Ao a
Tahdew an Stabe. ACY on (date) 3-( B2o

© I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) ; or
© I returned the summons unexecuted because ; or
O Other (specify):
My fees are $ for travel and $ for services, foratotalof$ 9.00

I declare under penalty of perjury that this information is true.

Date: 2-(8- eo eO RE CE 2H

Server’s signature

c Lin lasik Chay Desde

Printed name and title

3 te Tis Sene Sree Talent

Server’s address

Additional information regarding attempted service, etc:

Xe

Print | Save As... | See

 

 
